1   This memorandum opinion was not selected for publication in the New Mexico Reports. Please see
 2   Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions. Please
 3   also note that this electronic memorandum opinion may contain computer-generated errors or other
 4   deviations from the official paper version filed by the Court of Appeals and does not include the
 5   filing date.
 6        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 7 PATRICK D. TAYS,

 8          Plaintiff-Appellant,

 9 v.                                                           NO. 30,571

10 CHARLOTTE LAMONT, UNKNOWN
11 OTHER and KAREN MUNDY,

12          Defendants-Appellees.

13 APPEAL FROM THE DISTRICT COURT OF DOÑA ANA COUNTY
14 James F. Martin, District Judge

15 Patrick D. Tays
16 Arab, AL

17 Pro Se Appellant

18 Miller Stratvert P.A.
19 Charlotte Lamont
20 Albuquerque, NM

21 for Appellees


22                                 MEMORANDUM OPINION

23 KENNEDY, Judge.
1       Summary dismissal was proposed for the reasons stated in the calendar notice.

2 No memorandum opposing summary dismissal has been filed, and the time for doing

3 so has expired. DISMISSED.




                                          2
1     IT IS SO ORDERED.




2
3                           RODERICK T. KENNEDY, Judge

4 WE CONCUR:


5
6 MICHAEL D. BUSTAMANTE, Judge



7
8 LINDA M. VANZI, Judge




                                 3